IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,            : No. 335 WAL 2017
                                         :
                   Respondent            : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
                                         :
            v.                           :
                                         :
                                         :
JARED PAUL SCHILLINGER,                  :
                                         :
                   Petitioner            :


                                     ORDER



PER CURIAM

      AND NOW, this 27th day of December, 2017, the Petition for Allowance of

Appeal is DENIED. The “Petition to File Post-Submission Communications Pursuant to

Pa.R.A.P. 2501” is also DENIED.